United States Court of Appeals
                      For the First Circuit



Nos. 11-2328
     12-1442
     12-2412

                     UNITED STATES OF AMERICA,

                             Appellee,

                                v.

               RAMÓN LANZA-VÁZQUEZ, a/k/a Ramoncito;
                 LUIS R. NIEVES-CANALES, a/k/a Sito;
                RAFAEL GALÁN-OLAVARRÍA, a/k/a Galán,

                      Defendants, Appellants.



                           ERRATA SHEET

     The opinion of this Court issued on August 27, 2015 is amended
as follows:

     On page 17, line 22, change "defendants" to "defendants'"

     On page 29, line 15, change "Pubic" to "Public"

     On page 32, line 9, and on page 33, line 15, change "base-
offense level" to "base offense level"

     On page 32, line 14, and on page           33,   line   2,   change
"mandatory-minimum" to "mandatory minimum"